Citation Nr: 0635555	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  02-03 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from February 3, to April 28, 
1964.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a November 2001 decision by 
the RO which denied service connection for PTSD.  The Board 
remanded the appeal for additional development in September 
2003.  

In November 2005, the Board denied the claim, and the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  In August 2006, the 
Court granted a joint motion to vacate and remand November 
2005 Board decision.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran did not engage in combat with the enemy 
during military service.  

3.  There is no credible evidence that corroborates the 
veteran's statements regarding the occurrence of the claimed 
in-service personal assault.  

4.  The veteran is not shown to have PTSD at present which is 
related to service.  


CONCLUSION OF LAW

The veteran does not have PTSD due to disease or injury which 
was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 1112, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304(f)(3), 3.307, 
3.309 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

In this case, a letter dated in November 2003, fully 
satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letter was not sent 
prior to initial adjudication of the veteran's claim, this 
was not prejudicial to him, since he was subsequently 
provided adequate notice, the claim was readjudicated, and a 
supplemental statement of the case was promulgated in August 
2005.  The veteran was notified of the evidence that was 
needed to substantiate his claim and that VA would assist him 
in obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The RO also undertook additional development 
of the veteran's claim under MANUAL M21-1, Part III, 5.14(c) 
for a claimed personal assault.  The veteran was advised of 
the pertinent regulations for PTSD based on a personal 
assault and was afforded ample opportunity to provide 
evidence from "other" sources to substantiate his claim.  
See Patton v. West, 12 Vet. App. 272 (1999).  The veteran's 
service personnel and medical records, and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  The veteran was also 
afforded an opportunity to testify at a personal hearing, but 
declined.  The Board finds that the RO has complied with the 
provisions of 38 C.F.R. § 3.304(f), and that the veteran 
would not be prejudiced by the Board completing appellate 
action at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for PTSD, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006).  

Laws and Regulations

Under the applicable criteria, service connection may be 
established for any disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131 (West 2002).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2006) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (2006); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on personal assault.  In particular, the Court held 
that the provisions in M21-1, Part III, 5.14(c), which 
address PTSD claims based on personal assault are substantive 
rules which are the equivalent of VA regulations and must be 
considered.  See also YR v. West, 11 Vet. App. 393, 398-99 
(1998).  

For claims involving service connection for PTSD due to 
personal assault, VA regulations provide, in pertinent part, 
as follows:

(3) If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.  

38 C.F.R. § 3.304(f) (2006).  

Factual Background

The service personnel and medical records showed that the 
veteran entered military service on February 3, 1964, and was 
assigned to C Company, 1st Battalion, 2nd Training Brigade on 
February 13th.  He was seen at the dispensary on numerous 
occasions for multiple complaints primarily involving nausea, 
vomiting, constipation, and abdominal cramping beginning on 
February 19th,  and was hospitalized for five days for 
observation on February 27th.  The records indicated that all 
diagnostic findings were negative and that no organic basis 
for his symptoms was found.  The veteran was discharged back 
duty on March 2nd and transferred to E Company, 3rd Battalion, 
2nd Training Brigade on March 5th, to be recycled through 
basic training.  He was readmitted to the hospital for 
surgical observation on March 10th.  A Physical Profile 
Record dated March 19, 1964, indicated that he was diagnosed 
by a psychiatrist with neurotic disorder and was found not 
medically qualified for military duty.  

A hospital summary report in April 1964, indicated that the 
veteran had been referred by surgical services for a 
psychiatric evaluation concerning his multiple physical 
complaints.  The veteran reported that he quit school after 
the 9th grade because of difficulty with teachers, and had a 
history of car theft (two times) and breaking into a candy 
store.  He said that he had cramps and nightmares involving 
fire and killing ever since an automobile accident as a 
child.  The examiner indicated that his psychosexual history 
was extremely retarded, and that he had been sexually 
assaulted by a babysitter when he was five or six years old.  
On mental status examination, the veteran was passive and 
withdrawn, and showed preoccupation with feelings of 
helplessness and indecisiveness.  His speech was of normal 
production of relevant, coherent material although dealing 
with somatic complaints and feelings of inadequacy and 
insecurity.  He gave a long history of using somatic 
complaints to express feelings of anxiety when unable to cope 
with a situation.  The diagnosis was psychophysiological 
gastrointestinal reaction, manifested by anxiety, abdominal 
pains, nausea and vomiting.  Stress level was minimal, 
routine military duties.  Lifelong history of passive 
dependent defense mechanisms.  The examiner concluded that 
the disability was not incurred in the line of duty and 
existed prior to service.  A Medical Evaluation Board in 
April 1964, found that the veteran's psychophysical disorder 
existed prior to entrance and was not aggravated by service, 
and recommended that he be discharged from service as 
medically unfit.  The veteran was separated from service on 
April 28, 1964.  

At this point, it should be noted that service connection for 
psychophysiological gastrointestinal reaction, claimed as a 
nervous disorder, was denied by the RO in 1972, and 
subsequent requests to reopen the claim were denied by the RO 
in 1981, and by the Board in December 1993.  Thus, the 
evidentiary record includes numerous private medical records 
which were received at various times from 1972 to the 
present.  For the sake of clarity, the medical evidence will 
be reported in chronological order based on the date of 
treatment.  

The records showed that the veteran was treated for chronic 
epileptic seizures after he fell down stairs in January 1965.  
He was initially treated at Santa Clara County Hospital for 
possible post concussion syndrome and seizure disorder in 
January and February 1965.  He received additional treatment 
at St. Johns Hospital and Handley Hospital in 1965 for nearly 
constant epileptic seizures, after which he would become very 
combative and threatened injury to his mother and anyone 
around him.  In a November 1965 report, the veteran's mother 
reported that the veteran had difficulty in school and that 
in 1960, school personnel recommended that he get psychiatric 
counseling.  She reported that her son had always had a very 
high temper and that he hit her and other members of the 
family when they disagreed with him.  

Medical reports from Nevada, Missouri State Hospital for 
hospitalization from January to August 1966, showed that the 
veteran was judicially committed by his mother because of his 
seizures and temper tantrums.  The veteran reported 
nightmares and hallucinations with his seizures.  Treatment 
records indicated that he had poor judgment, was immature, 
unstable, and was inclined not to tell the truth.  In May 
1968, his mother reported that the veteran did not get along 
with anybody; that everything had to be his way, and when it 
didn't, the seizures started.  

A discharge report from Mid-Missouri Mental Health Center in 
1968, indicated that the veteran developed black-out attacks 
after falling down stairs several years earlier.  He had 
difficulty keeping jobs for any extended period of time and 
did not get along with family members.  The report indicated 
that it was difficult to establish communication with the 
veteran and that he seemed to be unaware of reality and was 
detached from it.  

A medical report from Nevada, Missouri State Hospital in July 
1973, included the diagnosis of organic brain syndrome, non-
psychotic due to epilepsy.  A letter from a private physician 
in June 1974, indicated that the veteran had been evaluated 
by a neurologist and psychiatrist and included the diagnoses 
of grand mal epilepsy and reactive depression.  

In a letter dated in November 2000, a private psychiatrist 
(C. Pettipiece, M.D.), stated that he had been treating the 
veteran for PTSD since 1995.  The psychiatrist treatment 
records showed that the veteran was seen for major depression 
due to marital problems on a couple of occasions in 1995.  He 
was not seen again until October 2000, at which time the 
veteran reported that he started having seizures in service 
after a cook put his hands on a hot stove; he also reported 
dreams about service.  The psychiatrist's notes indicated 
that it "sounds mostly like PTSD."  

VA medical records from 2001 to 2005, showed that the veteran 
was seen on numerous occasions for various maladies, 
primarily involving psychiatric problems.  In March 2001, the 
veteran reported that his short time in service was very 
traumatic.  He said that a cook put his hands on a hot stove 
because the veteran had them in his pockets; that a sergeant 
tried to sexually molest him; and that another sergeant tried 
to convince them that the Vietnamese needed to be killed.  
The veteran reported that he had difficulty getting along 
with people, and was very nervous and couldn't hold down food 
ever since his experiences in service.  The diagnosis was 
rule out PTSS (adjustment disorder, not otherwise specified).  

On a VA inpatient psychiatric note in April 2001, the veteran 
reported a history of depression off and on and PTSD.  He 
reported recurrent dreams of having his hands burned when 
they were pressed onto a stove by a cook in service, and of 
his drill sergeant displaying a string of ears from dead 
Vietnamese.  The veteran reported that he never went on sick 
call for the burns, and that he had difficulty dealing with 
people or holding down food when around authority figures 
ever since service.  The diagnoses included major depression, 
without psychosis. The examiner concluded that the veteran 
did not meet the criteria for a diagnosis of PTSD, but may be 
subsyndromal (PTSS) based on his allegation of abuse in boot 
camp.  

On VA examination in February 2005, the examiner indicated 
that he had reviewed the claims file and noted that the 
veteran had been given numerous psychiatric diagnoses, 
including schizophrenia, major depression, alcoholism, 
organic brain syndrome, and PTSD.  He noted that the medical 
reports clearly indicated a long-standing difficulty in 
social and occupational spheres and chronic severe 
psychiatric illness.  The veteran reported that he was 
sexually assaulted by a drill instructor while he was in 
basic training.  The examiner opined that his trauma was 
certainly sufficient to lead to PTSD, and that the veteran 
described a symptom pattern consistent with PTSD, i.e., 
painful, intrusive memories, nightmares, avoidance behavior, 
etc.  On mental status examination, the examiner noted that 
the veteran was very vague and a rambling historian, making 
gathering a concise psychiatric history quite difficult.  The 
diagnoses included schizophrenia, paranoid type, and PTSD.  
The examiner commented that the veteran did present a trauma 
that was sufficient to lead to PTSD.  

Analysis

After carefully considering all the evidence of record in 
light of the above criteria, the Board finds that the 
evidence does not support a finding of service connection for 
PTSD based on personal assault.  

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board must analyze and weigh the probative 
value and assess the credibility of the relevant evidence and 
provide a statement of reasons for accepting or rejecting the 
evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).  

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court 
pointed out that there are special evidentiary procedures for 
PTSD claims based on personal assault contained in VA 
ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 
20, 1996), and former M21-1, Part III, para. 7.46(c)(2) 
(October 11, 1995).  In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information, as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).  

One of the elements required to support a claim of service 
connection for PTSD is credible evidence that an in-service 
stressor occurred.  The evidence in favor of the claim 
consists of three diagnoses of PTSD offered by various health 
care providers, and the veteran's assertions that he was 
assaulted on two occasions in service, including one sexual 
assault.  However, the diagnoses were based entirely on the 
veteran's self-described history of events in service.  The 
veteran, as a layperson, is not competent to offer an opinion 
as to medical causation or etiology.  Epps v. Brown, 9 Vet. 
App. 341 (1996); Espiritu, 2 Vet. App. 492 (1992).  See also 
Franzen v. Brown, 9 Vet. App. 235 (1996).  

In this regard, the Board notes that the veteran's numerous, 
inconsistent and contradictory statements regarding his 
claimed in-service stressors and his personal and medical 
history raises serious credibility questions.  Furthermore, 
the evidentiary record does not show any change in his 
behavior during service which would might constitute credible 
supporting evidence of the stressor.  

For example, regarding the claimed sexual assault, when he 
first reported this incident to a VA psychologist in March 
2001, he said that a sergeant "tried to molest him."  On a 
stressor statement received in December 2001, he reported 
that he was sexually assaulted by "Sergeant M." his Master 
Sergeant in E Company, and that he fought him off.  On VA 
examination in February 2005, he reported that he was 
sexually assaulted by a drill instructor.  In a statement 
received in March 2005, the veteran reported that he was 
"raped" by a "Sergeant W.".  The Board finds it 
significant that the veteran never mentioned the claimed 
sexual assault until some 37 years after service; that he has 
not provided any detailed account of the claimed incident, 
and has identified two different people as his alleged 
assailant.  

Other inconsistencies include statements that he beat his 
sister and father to death and had spent time in Leavenworth.  
(See January 1977 VA hospital Summary).  A call to his mother 
at that time revealed that he had hit his mother and sister, 
but that they were not hurt seriously.  On a private progress 
note in September 1974, he reported that he finished all 
three phases of A.I.T. (advanced individual training) in 
service with a special Air Ranger Group, but that he couldn't 
go to jump school because he became sick and was medically 
discharged from service.  The service records showed that the 
veteran never completed basic training.  Although the medical 
evidence clearly showed that his seizures began after he fell 
down stair in December 1965, the veteran reported that his 
seizures began in service after his hands were burned on a 
stove.  (See October 2000 private psychiatric note).  

The veteran also asserted on several occasions that when he 
was assigned to C Company, a cook pressed his hands onto a 
hot stove because he had them in his pockets, and that he was 
hospitalized for a nervous condition soon after this 
incident.  (See April 1981 statement).  On a private progress 
note in September 1974, he said that his hands were burned 
"pretty badly" but that he did not seek medical attention.  
(See April 2001 VA inpatient note).  

However, as indicated above, the veteran entered military 
service on February 3, 1964, was seen on sick call for foot 
pain on February 10th, and was assigned to C Company on 
February 13th.  He was first seen for stomach problems 
involving nausea, vomiting, and abdominal cramps on February 
19th, the sixth day of actual basic training.  The Board 
finds it likely that had the veteran suffered significant 
burns to his hands, he would either have sought medical 
attention for such injuries or that such injuries would have 
been noticed by medical personnel when treated within days of 
the claimed incident.  In fact, there is no evidence of any 
burn residuals noted on any of the numerous medical reports 
of record.  Furthermore, the veteran has offered no rational 
explanation as to why he did not report the claimed incident 
in service.  Assuming for the sake of argument, that he 
feared retaliation, there would have been no reason to not 
have reported the incident at the time of his Medical 
Evaluation Board proceedings.  The veteran had been 
reassigned to another training company and was in the process 
of being discharged from service.  

Despite the veteran's assertions that his psychiatric 
problems and difficulty getting along with people began after 
the claimed traumatic incidents in service, the evidence of 
record suggests that his psychiatric problems were, to some 
extent, manifested in childhood, as evidence by a history 
provided by his mother.  The veteran displayed 
psychophysiological symptoms within days of entering military 
service and was not shown to have been under more than 
ordinary stress.  After extensive examination, a Medical 
Evaluation Board concluded that his neurotic illness pre-
existed service and was not aggravated by service.  

The Board finds the veteran's assertions regarding the 
alleged personal assault incidents in service are not 
credible.  He has provided inconsistent or contradictory 
statements to various health care providers over the years 
and has not provided any persuasive competent or credible 
evidence which suggests that he experienced a personal 
assault or other traumatic incident in service.  Moreover, 
the Board is unable to assess any behavior changes during 
service as the service medical records showed that he had 
psychophysiological symptoms all though his less than three 
months of active service which a Medical Evaluation Board 
determined at that time pre-existed service and was not 
aggravated by service.  To the extent that a medical opinion 
by a mental health professional based on a post-service 
examination of the veteran can serve as credible supporting 
evidence of the occurrence of the in-service stressor in 
certain personal assault cases, the Board does not find such 
to be the case here.  The Board finds that the medical 
evidence in this case that expresses an opinion between the 
claimed stressors and the diagnosis of PTSD is based on 
reports of inservice assault provided by the veteran.  For 
instance, the VA examiner in February 2005 clearly indicates 
that the veteran "states that he was sexually assaulted by a 
drill instructor and forced to place his hands on a hot stove 
by another sergeant.  Apparently, the patient found these 
traumas particularly distressful and they certainly, as 
described by the patient, represent the level of trauma 
indicated in DSM-IV that would be sufficient to lead to 
PTSD." (emphasis added).  While the examiner indicated that 
the veteran displayed a symptom pattern consistent with PTSD, 
he did not provide comment that it was his opinion that the 
evidence as a whole indicates that the claimed assaults 
occurred.  It is clear that his opinion as well as the other 
medical opinions of record presuppose that the claimed 
stressors had occurred.  Moreover, in light of the other 
evidence of record which the Board finds does not corroborate 
the veteran's claimed stressors in this case, the Board does 
not find that the occurrence of the stressor in this case is 
established by any medical evidence of record including that 
which includes a diagnosis of PTSD and is clearly based on 
the veteran's statements.  

In the absence of a verified stressor, the diagnosis of PTSD 
is not sufficient to support the claim.  Inasmuch as there is 
no credible supporting evidence to corroborate the occurrence 
of the alleged non-combat (personal assault) stressors in 
this case, the veteran's claim is denied.  


ORDER

Service connection for PTSD is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


